UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6684



ISAAC EUGENE SLAPPY,

                                             Plaintiff - Appellant,

          and


JEFFERY RAY ADDY; MANSA MUSA BANSHEE,

                                                        Plaintiffs,

          versus


J. BRYANT DIEHL; TOP REPUBLIC TOBACCO,

                                            Defendants - Appellees.




                             No. 01-6795



JEFFERY RAY ADDY,

                                             Plaintiff - Appellant,

          and


ISAAC EUGENE SLAPPY; MANSA MUSA BANSHEE,

                                                        Plaintiffs,
          versus


J. BRYANT DIEHL; TOP REPUBLIC TOBACCO,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, District Judge.
(CA-99-3125-3-18BC)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Eugene Slappy, Jeffery Ray Addy, Appellants Pro Se. Terry B.
Millar, TERRY B. MILLAR, L.L.C., Rock Hill, South Carolina; Thomas
Frank Dougall, BOWERS, ORR & DOUGALL, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Isaac Eugene Slappy and Jeffery Ray Addy appeal the district

court’s orders denying relief on their motions for relief from

judgment.     We have reviewed the records and the district court’s

opinions and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.      Addy v. Diehl, No. CA-99-

3125-3-18BC (D.S.C. filed Mar. 22, 2001; entered Mar. 23, 2001;

filed and entered Mar. 26, 2001).        We deny Addy’s motion for

appointment of counsel on appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  3